          Case 4:19-cv-03761-HSG Document 44 Filed 11/19/20 Page 1 of 1


 1    CORY L. JOHNSON
      JASON A. HARN
 2    Colvin + Hallett, P.S.
      719 Second Ave., Suite 1450
      Seattle, WA 98104
 3    T: (206) 223-0800
      F: (206) 467-8170
 4    E: cjohnson@colvinhallettlaw.com
         jharn@colvinhallettlaw.com
 5    Pro Hac Vice

      WILLIAM E. TAGGART, JR.
 6    300 Frank H. Ogawa Plaza, Suite 370
      Oakland, CA 94612
 7    T: (510) 893-9999
      F: (510) 893-9980
 8    E: wetaggart@wtjrlaw.com

      Attorneys for Petitioner
 9

10                         UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF CALIFORNIA
11                                  OAKLAND DIVISION

12 WILLIAM A. ZIETZKE,                             ) Case No. 4:19-cv-03761-HSG

13                         Petitioner,             )   ORDER GRANTING
                                                   )   PETITIONER’S MOTION TO
                                                   )   TO EXTEND THE TIME TO OPPOSE TO
14                         v.                      )   RESPONDENT’S PROPOSED AMENDED
                                                   )   SUMMONS
15 UNITED STATES OF AMERICA,                       )
                                                   )
16                         Respondent.             )
                                                   )
17

18          The Court, having considered the matter on the papers and for good cause shown, hereby

19 GRANTS Petitioner’s Motion and extends for an additional 30 days Petitioner’s time to file an

20 opposition to Respondent’s proposed revised Attachment to Form 2039 Summons.

21                                        Dated this 19th day of November, 2020.

22

23
                                          HAYWOOD S. GILLIAM, JR.
24                                        UNITED STATES DISTRICT JUDGE


     Order Granting Mot. to Extend Time Case No.
     4:19-cv-03761-HSG
                                                        1
